AMENDMENT TO EMPLOYMENT AGREEMENT







This Amendment to Employment Agreement (the “Amendment”) is effective January 1,
2004 by and between United Mobile Homes, Inc., a Maryland corporation (the
“Company”) and Eugene W. Landy, an individual (an “Employee”).

W I T N E S S E T H:



WHEREAS, in accordance with the recommendations of the Compensation Committee of
the Company at its meeting on April 16, 2004, it was determined to amend the
current compensation agreement of Eugene W. Landy.



NOW, THEREFORE, the following amendments are hereby added to the Amended
Employment Agreement dated December 14, 1993, by and between the Company and
Eugene W. Landy.

1.

The current Employment Agreement automatically extends for successive one year
periods.  Thus, the parties have agreed that the Amended Employment Agreement
will commence January 1, 2004.

2.

The base salary effective January 1, 2004 is $175,000.

3.

The bonus provision will remain in force.

4.

The three-year disability payment will remain in force.

5.

The maximum severance payment of $450,000 will remain in force.  In computing
the maximum severance benefit, the amount of any disability payments paid should
be subtracted.

6.

The $450,000 payment on death will remain in force.

7.

Eugene W. Landy has elected early payment of the pension benefits commencing in
2001.  Effective January 1, 2004, the pension for Eugene W.





--------------------------------------------------------------------------------

Landy shall be $50,000 a year for ten years, an extension of three years from
the current pension payments.  On the death of the Employee, the pension funds
shall be paid to the Employee’s designated beneficiary.

The provision providing that the Employee shall participate in all health,
dental, insurance and similar plans of the Company shall further provide that
the Employee shall participate during the period he is receiving the pension
benefits provided in Section 8 of the Employment Agreement.

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by the Company and the Employee on the date first above written.

UNITED MOBILE HOMES, INC.







By /s/

Anna T. Chew






Anna T. Chew

Vice President and Chief Financial

Officer




ATTEST:




/s/  Elizabeth Chiarella

     /s/

Eugene W. Landy




Elizabeth Chiarella

Eugene W. Landy, Employee

Secretary







WITNESS:




/s/  Louise Green

















Page 2















